PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), having deferred ruling on a motion of the public defender to withdraw as counsel for the indigent defendant-appellant, and having furnished appellant with a copy of the public defender’s memorandum brief, and having allowed the appellant a reasonable specified time within which to raise any points that he chose in support of this appeal, and the appellant having failed to respond thereto, on consideration thereof upon full examination of the proceedings we conclude that this appeal from an order of probation revocation and consequent judgment and sentence is wholly frivolous. Whereupon, the public defender’s said motion to withdraw is granted. The order of revocation is modified by deleting the reference to the defendant’s failure to pay the costs of supervision. Jones v. State, 372 So.2d 1166 (Fla. 3d DCA 1979); Depson v. State, 363 So.2d 43 (Fla. 1st DCA 1978). The order, judgment and sentence, and sentence under review are otherwise entirely affirmed.
Affirmed as modified.